HUSTON, J.-
This is a certiorari to the district judge of the second judicial district in and for Latah county. The case as presented by the record is briefly this: The bank of Genessee, a corporation, filed its petition in involuntary bankruptcy under the provisions of sections 5880 and 5882 of the Revised Statutes of Idaho, as amended by the laws of the third session of the Idaho legislature. (See Sess. Laws 1895, pp. 76, 77.) By section 5882, as amended, it is provided that: “In electing an assignee, the opinion of the majority in amount of claims must prevail.” At a meeting of the creditors of said corporation, called in pursuance of the statute, the plaintiff was elected assignee by the vote of a majority in amount of the creditors of *730said corporation, but the judge of said district court, for reasons which seem to have been satisfactory to him, saw fit to set ■aside the action of the creditors and upon his own motion to appoint an assignee of his own selection, entirely ignoring the provisions of the statute and the action of the creditors thereunder. This was as unwarranted as it is unheard of in the annals of juridical assumption. The express provisions of the statute are ignored, as well as the rights of the creditors as established by law. The action of the district court is reversed, and the cause remanded for further proceedings.
Morgan, C. J., and Sullivan, J., concur.